Case 1:21-cv-21344-JEM Document 1 Entered on FLSD Docket 04/07/2021 Page 1 of 10




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


  DOUG LONGHINI, Individually,             :
                                           :
                Plaintiff,                 :
                                           :
  vs.                                      :               Case No.
                                           :
  DUQUESNAY PROPERTIES INC., a Florida :
  Corporation, KNOWHERE ENTERTAINMENT :
  TOYS COMICS AND GAMES INC., a Florida :
  Corporation d/b/a Knowhere Toys,         :
                                           :
                Defendant.                 :
  _______________________________________/


                                           COMPLAINT
                                    (Injunctive Relief Demanded)


         Plaintiff, DOUG LONGHINI, Individually, and on behalf of all other mobility impaired

  individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendants,

  DUQUESNAY          PROPERTIES        INC.,     a   Florida    Corporation     and    KNOWHERE

  ENTERTAINMENT TOYS COMICS AND GAMES INC., a Florida Corporation, (sometimes

  referred to as “Defendants”), for Injunctive Relief, attorney’s fees, litigation expenses, and costs

  pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

  1.     Plaintiff, Doug Longhini, is an individual residing in Miami, Florida, in the County of

         Miami-Dade, whose address is 5205 SW 141st Avenue, Miami, FL 33175.

  2.     Defendants’ properties, 7312 W 20 Shopping Plaza and Knowhere Toys are located at

         7300 W 20th Avenue, Hialeah, FL 33016, in the County of Miami-Dade.
Case 1:21-cv-21344-JEM Document 1 Entered on FLSD Docket 04/07/2021 Page 2 of 10




  3.    Venue is properly located in the Southern District of Florida because venue lies in the

        judicial district of the property situs. The Defendant’s property is located in and does

        business within this judicial district.

  4.    Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given original

        jurisdiction over actions which arise from the Defendant’s violations of Title III of the

        Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201

        and § 2202.

  5.    Mr. Longhini regularly visits the City of Hialeah to see his friends to eat, to shop, to

        participate in the culture activities the city offers, and in conjunction with his activities as

        an advocate for disabled rights. Mr. Longhini has been to the subject property on several

        occasions, including on March 17, 2021, when he went to the subject shopping center

        including tenant, Knowhere Toys, to shop and to test for ADA compliance, together with

        an ADA expert. Mr. Longhini intends to return to the subject shopping center in the near

        future and its tenants, as a customer, and to confirm that the subject shopping center and

        its tenant spaces are brought into compliance with the ADA.

  6.    Defendant, Duquesnay Properties Inc. owns the 7312 W 20 Shopping Plaza, and the

        Defendant, Knowhere Entertainment Toys Comics And Games Inc., leases the property

        where the Knowhere Toys is located, from Defendant, Duquesnay Properties Inc.

  7.    Defendants’ own, lease, lease to, or operate a place of public accommodation as defined

        by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104.

        Defendants are responsible for complying with the obligations of the ADA. The place of

        public accommodation that the Defendants own, operate, lease or lease to is known as



                                                   2
Case 1:21-cv-21344-JEM Document 1 Entered on FLSD Docket 04/07/2021 Page 3 of 10




        7312 W 20 Shopping Plaza, and is located at 7300 W 20th Avenue, Hialeah, FL 33016,

        and the leased premises described herein is occupied by Knowhere Toys.

  8.    DOUG LONGHINI has a realistic, credible, existing and continuing threat of

        discrimination from the Defendant’s non-compliance with the ADA with respect to the

        property as described but not necessarily limited to the allegations in paragraph 10 of this

        complaint.   Plaintiff has reasonable grounds to believe that he will continue to be

        subjected to discrimination in violation of the ADA by the Defendant. Doug Longhini

        desires to visit the 7312 W 20 Shopping Plaza and the tenants therein including

        Knowhere Toys, not only to avail himself of the goods and services available at the

        property, but to assure himself that this property is in compliance with the ADA so that

        he and others similarly situated will have full and equal enjoyment of the property

        without fear of discrimination.

  9.    The Defendant has discriminated against the individual Plaintiff by denying him access

        to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

        and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et seq.

  10.   The Defendants have discriminated, and are continuing to discriminate, against the

        Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by

        January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross

        receipts of $500,000 or less). A preliminary inspection of the 7312 W 20 Shopping Plaza

        and tenant, Knowhere Toys has shown that violations exist. These violations that Doug

        Longhini has personally encountered or observed include, but are not limited to:

               Applicable only to Defendant, Duquesnay Properties Inc.

               Parking

                                                 3
Case 1:21-cv-21344-JEM Document 1 Entered on FLSD Docket 04/07/2021 Page 4 of 10




          a) The required number of accessible parking spaces is not provided, violating
             Section 4.1.2(5a) and 4.6.1 of the ADAAG and Section 208.2.4 of the 2010 ADA
             Standards, whose resolution is readily achievable.

             Enhance Access & Path of Travel
          b) The plaintiff had difficulty traversing the path of travel, as it is not continuous and
             accessible. Violation: There are inaccessible routes from the public sidewalk and
             transportation stop. These are violations of the requirements in Sections 4.3.2(1),
             4.3.8, 4.5.1, and 4.5.2 of the ADAAG and Sections 206.2.1, 302.1, 303, and 402.2
             of the 2010 ADA Standards, whose resolution is readily achievable.
          c) The plaintiff could not enter each tenant space. Violation: There are tenant spaces
             that do not have an accessible path of travel with access or egress for people in
             wheelchairs, violating Sections 4.3.2(2) and 4.14.1 of the ADAAG and Sections
             206.2.2 and 207 of the 2010 ADA Standards.

          d) The plaintiff had difficulty traversing the path of travel due to abrupt changes in
             level. Violation: There are changes in levels of greater than ½ inch, violating
             Sections 4.3.8 and 4.5.2 of the ADAAG and Section 303 of the 2010 ADA
             Standards, whose resolution is readily achievable.

          e) The plaintiff could not traverse through areas of the facility, as the required 36”
             path is not provided. Violation: A continuous path of travel connecting all
             essential elements of the facility is not provided, violating Sections 4.2.1, 4.3.2(2),
             & 4.3.3 of the ADAAG and Sections 206.2.2 & 403.5.1 of the 2010 ADA
             Standards, whose resolution is readily achievable.

          f) The plaintiff had difficulty entering tenant spaces without assistance, as the
             entrance thresholds are too high. Violation: There are threshold rises in excess of
             ½ inch at the tenant entrances, violating Section 4.13.8 of the ADAAG and
             Section 404.2.5 of the 2010 ADA Standards, whose resolution is readily
             achievable.

          g) The plaintiff had difficulty traversing the path of travel, as there are cross slopes
             in excess of 2%. Violation: The path of travel contains excessive cross slopes in
             violation of Section 4.3.7 of the ADAAG and Section 403.3 of the 2010 ADA
             Standards, whose resolution is readily achievable.

          h) The plaintiff had difficulty traversing the path of travel, as it was not continuous
             and accessible. Violation: There are inaccessible routes between sections of the
             facility. These are violations of the requirements in Sections 4.3.2(2), 4.3, and 4.5
             of the ADAAG and Sections 206.2.2, 303, 402 and 403, whose resolution is
             readily achievable.




                                                    4
Case 1:21-cv-21344-JEM Document 1 Entered on FLSD Docket 04/07/2021 Page 5 of 10




             KNOWHERE TOYS

             Applicable to Defendants Duquesnay Properties Inc. and                    Knowhere
             Entertainment Toys Comics and Games Inc.

             Public Restrooms

          i) The restroom signage is not mounted at the required location, violating Section
             4.30.6 of the ADAAG and Section 703.4 of the 2010 ADA Standards, whose
             resolution is readily achievable.

          j) The plaintiff had difficulty using the doorknob and the locking mechanism on the
             restroom door without assistance, as they require tight grasping. Violation: The
             restroom door has non-compliant hardware for disabled patrons, violating
             Sections 4.13.9 & 4.27.4 of the ADAAG and Sections 309.4 & 404.2.7 of the
             2010 ADA Standards, whose resolution is readily achievable.

          k) The plaintiff could not enter the restroom without assistance, as the required
             maneuvering clearance is not provided. Violation: The restroom door does not
             provide the required latch side clearance violating Section 4.13.6 of the ADAAG
             and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily
             achievable.

          l) The plaintiff could not use the lavatory without assistance, as the required knee &
             toe clearances are not provided. Violation: There are lavatories in public
             restrooms without the required clearances provided, violating the requirements in
             Section 4.19.2 and Figure 31 of the ADAAG and Sections 306 and 606.2 of the
             2010 ADA Standards, whose resolution is readily achievable.

          m) The plaintiff could not use the soap bottle without assistance, as it requires a tight
             grasp to operate. Violation: The soap dispensers require a tight grasp to operate in
             violation of Section 4.27.4 of the ADAAG and Section 309.4 of the 2010 ADA
             Standards, whose resolution is readily achievable.

          n) The plaintiff could not use the mirror, as it is mounted too high. Violation: The
             mirrors provided in the restrooms are in violation of the requirements in Section
             4.19.6 of the ADAAG and Section 603.3 of the 2010 ADA Standards, whose
             resolution is readily achievable.

          o) The plaintiff could not transfer to the toilet without assistance, as objects are
             mounted less than 12” above a grab bar obstructing its use. Violation: The grab
             bars do not comply with the requirements prescribed in Sections 4.16.4 & 4.26 of
             the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is
             readily achievable.


                                                   5
Case 1:21-cv-21344-JEM Document 1 Entered on FLSD Docket 04/07/2021 Page 6 of 10




           p) The plaintiff could not transfer to the toilet without assistance, as a lavatory is
              within the required clear floor space. Violation: The required clear floor space is
              not provided next to the toilet, violating Section 4.16.2 & Figure 28 of the
              ADAAG and 604.3 of the 2010 ADA Standards, whose resolution is readily
              achievable.

           q) The plaintiff could not use the toilet paper dispenser without assistance, as it is
              not mounted at the required location. Violation: The toilet paper dispenser is not
              mounted in accordance with Section 4.16.6 and Figure 29 of the ADAAG and
              Section 604.7 of the 2010 ADA Standards, whose resolution is readily achievable.

           r) The plaintiff could not transfer to the toilet without assistance, as the grab bars are
              not the required length or mounted at the required height. Violation: The grab bars
              do not comply with the requirements prescribed in Section 4.16.4 of the ADAAG
              and Sections 604.5 & 609.4 of the 2010 ADA Standards, whose resolution is
              readily achievable.

           s) The plaintiff had difficulty entering the restroom without assistance, as the door
              threshold is too high. Violation: There are threshold rises in excess of ½ inch at
              the restroom entrances, violating Section 4.13.8 of the ADAAG and Section
              404.2.5 of the 2010 ADA Standards, whose resolution is readily achievable.


               Maintenance

               Applicable to Defendants’ Duquesnay Properties Inc. and Knowhere
               Entertainment Toys Comic and Games Inc.

           t) The accessible features of the facility are not maintained, creating barriers to
              access for the Plaintiff, as set forth herein, in violation of 28 CFR 36.211.

  11.   All of the foregoing violations are also violations of the 1991 Americans with Disabilities

        Act Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible Design,

        as promulgated by the U.S. Department of Justice.

  12.   The discriminatory violations described in paragraph 10 are not an exclusive list of the

        Defendant’s ADA violations. Plaintiff requires the inspection of the Defendant’s place of

        public accommodation in order to photograph and measure all of the discriminatory acts

        violating the ADA and all of the barriers to access. The individual Plaintiff, and all other


                                                     6
Case 1:21-cv-21344-JEM Document 1 Entered on FLSD Docket 04/07/2021 Page 7 of 10




        individuals similarly situated, have been denied access to, and have been denied the

        benefits of services, programs and activities of the Defendant’s buildings and its

        facilities, and have otherwise been discriminated against and damaged by the Defendant

        because of the Defendant’s ADA violations, as set forth above. The individual Plaintiff,

        and all others similarly situated, will continue to suffer such discrimination, injury and

        damage without the immediate relief provided by the ADA as requested herein. In order

        to remedy this discriminatory situation, the Plaintiff requires an inspection of the

        Defendant’s place of public accommodation in order to determine all of the areas of non-

        compliance with the Americans with Disabilities Act.

  13.   Defendant has discriminated against the individual by denying him access to full and

        equal enjoyment of the goods, services, facilities, privileges, advantages and/or

        accommodations of their places of public accommodation or commercial facilities in

        violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the

        Defendant continues to discriminate against the Plaintiff, and all those similarly situated

        by failing to make reasonable modifications in policies, practices or procedures, when

        such modifications are necessary to afford all offered goods, services, facilities,

        privileges, advantages or accommodations to individuals with disabilities; and by failing

        to take such efforts that may be necessary to ensure that no individual with a disability is

        excluded, denied services, segregated or otherwise treated differently than other

        individuals because of the absence of auxiliary aids and services.

  14.   Plaintiff is without adequate remedy at law and is suffering irreparable harm.

        Considering the balance of hardships between the Plaintiff and Defendant, a remedy in



                                                 7
Case 1:21-cv-21344-JEM Document 1 Entered on FLSD Docket 04/07/2021 Page 8 of 10




        equity is warranted.    Furthermore, the public interest would not be disserved by a

        permanent injunction. Plaintiff has retained the undersigned counsel and is entitled to

        recover attorney’s fees, costs and litigation expenses from the Defendant pursuant to 42

        U.S.C. § 12205 and 28 CFR 36.505.

  15.   Defendant is required to remove the existing architectural barriers to the physically

        disabled when such removal is readily achievable for its place of public accommodation

        that have existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there

        has been an alteration to Defendant’s place of public accommodation since January 26,

        1992, then the Defendant is required to ensure to the maximum extent feasible, that the

        altered portions of the facilities are readily accessible to and useable by individuals with

        disabilities, including individuals who use wheelchairs, 28 CFR 36.402; and finally, if the

        Defendant’s facilities are ones which were designed and constructed for first occupancy

        subsequent to January 26, 1993, as defined in 28 CFR 36.401, then the Defendant’s

        facilities must be readily accessible to and useable by individuals with disabilities as

        defined by the ADA.

  16.   Notice to Defendant is not required as a result of the Defendant’s failure to cure the

        violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer

        employees and gross receipts of $500,000 or less). All other conditions precedent have

        been met by Plaintiff or waived by the Defendant.

  17.   Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant Plaintiff

        Injunctive Relief, including an order to require the Defendant to alter the shopping plaza

        to make those facilities readily accessible to and useable by the Plaintiff and all other



                                                 8
Case 1:21-cv-21344-JEM Document 1 Entered on FLSD Docket 04/07/2021 Page 9 of 10




        persons with disabilities as defined by the ADA; or by closing the facilities until such

        time as the Defendant cures its violations of the ADA.

  WHEREFORE, Plaintiff respectfully requests:

        a.     The Court issue a Declaratory Judgment that determines that the Defendant at the

               commencement of the subject lawsuit is in violation of Title III of the Americans

               with Disabilities Act, 42 U.S.C. § 12181 et seq.

        b.     Injunctive relief against the Defendant including an order to make all readily

               achievable alterations to the facilities; or to make such facilities readily accessible

               to and usable by individuals with disabilities to the extent required by the ADA;

               and to require the Defendant to make reasonable modifications in policies,

               practices or procedures, when such modifications are necessary to afford all

               offered goods, services, facilities, privileges, advantages or accommodations to

               individuals with disabilities; and by failing to take such steps that may be

               necessary to ensure that no individual with a disability is excluded, denied

               services, segregated or otherwise treated differently than other individuals

               because of the absence of auxiliary aids and services.

        c.     An Order that shall require the Defendants to maintain the required accessible

               features on an ongoing basis

        d.     An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

               § 12205.

        e.     Such other relief as the Court deems just and proper, and/or is allowable under




                                                 9
Case 1:21-cv-21344-JEM Document 1 Entered on FLSD Docket 04/07/2021 Page 10 of 10




              Title III of the Americans with Disabilities Act.

              Dated: 4/7/21____             Respectfully Submitted,


                                            /s/ John P. Fuller______________
                                            John P. Fuller, Esquire
                                            Florida Bar No. 276847
                                            FULLER, FULLER & ASSOCIATES, P.A.
                                            12000 Biscayne Blvd., Suite 502
                                            North Miami, FL 33181
                                            (305) 891-5199
                                            (305) 893-9505 - Facsimile
                                            jpf@fullerfuller.com

                                            Counsel for Plaintiff, Doug Longhini




                                               10
